Filed 7/6/22 Cassilly v. City of L.A. CA2/8

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION EIGHT

 BARRY CASSILLY et al.,                                         B311132

         Plaintiffs and Appellants,
                                                                Los Angeles County
           v.                                                   Super. Ct. No. 19STCP00586

 CITY OF LOS ANGELES,

        Defendant and Respondent.



      APPEAL from an order of the Superior Court of Los Angeles
County, James C. Chalfant, Judge. Affirmed.
      Gaines & Stacey, Fred Gaines and Alicia B. Bartley for
Plaintiffs and Appellants.
      Michael N. Feuer, City Attorney, Terry P. Kaufmann-
Macias, Assistant City Attorney, Kathryn C. Phelan and Oscar
Medellin, Deputy City Attorneys, for Defendant and Respondent.
               ____________________________________
                              SUMMARY
      Plaintiffs Barry Cassilly, the Linden Living Project, LLC,
and Venice Homeowners Alliance appeal from a trial court order
denying their motion for attorney fees under Code of Civil
Procedure section 1021.5 (section 1021.5). That section authorizes
an award of attorney fees to a successful party in an action that
“has resulted in the enforcement of an important right affecting
the public interest” if specified conditions are met. The trial court
found that one of those conditions—that “a significant benefit,
whether pecuniary or nonpecuniary, has been conferred on the
general public or a large class of persons”—was not met.
      We affirm the trial court’s order.
             FACTUAL AND LEGAL BACKGROUND
1.    Nature of the Underlying Dispute
      Mr. Cassilly is the managing member of Linden Living
Project, the owner of real property on Linden Avenue in Venice. In
2015, he filed an application with defendant City of Los Angeles for
a coastal development permit to demolish and rebuild the single-
family home on his property, asserting a categorical exemption
from environmental review under the California Environmental
Quality Act (CEQA, Pub. Resources Code, § 21000 et seq.).
(Further statutory references, except for section 1021.5, are to the
Public Resources Code.) The city decided the categorical
exemption did not apply because the property was a historical
resource, and required an environmental impact report (EIR).
Plaintiffs sought a writ of mandate, as further described, post.
2.    CEQA and Historical Resources
      Ordinarily, the construction of a single-family residence is a
categorical exemption from CEQA. (See § 21084, subd. (a); Cal.
Code Regs., tit. 14, § 15303, subd. (a).) But “[a] project that may



                                 2
cause a substantial adverse change in the significance of a
historical resource, as specified in Section 21084.1,” is not
categorically exempt (§ 21084, subd. (e)), as it is “a project that
may have a significant effect on the environment” (§ 21084.1).
       CEQA and its Guidelines establish three categories of
historical resource: mandatory, presumptive, and discretionary
historical resources. (Valley Advocates v. City of Fresno (2008)
160 Cal.App.4th 1039, 1051 (Valley Advocates).)
       Section 21084.1 defines the mandatory category of historical
resource as “a resource listed in, or determined to be eligible for
listing in, the California Register of Historical Resources.”
       The presumptive category in section 21084.1 includes
historical resources listed in a local register of historical resources,
as defined in subdivision (k) of section 5020.1,1 or deemed
significant as defined in subdivision (g) of section 5024.1,2 “unless


1     Section 5020.1, subdivision (k) defines “ ‘[l]ocal register of
historical resources’ ” to mean “a list of properties officially
designated or recognized as historically significant by a local
government pursuant to a local ordinance or resolution.”

2      Section 5024.1, subdivision (g) states: “A resource identified
as significant in an historical resource survey may be listed in the
California Register if the survey meets all of the following criteria:
[¶] (1) The survey has been or will be included in the State
Historic Resources Inventory. [¶] (2) The survey and the survey
documentation were prepared in accordance with office procedures
and requirements. [¶] (3) The resource is evaluated and
determined by the office to have a significance rating of Category 1
to 5 on DPR Form 523. [¶] (4) If the survey is five or more years
old at the time of its nomination for inclusion in the California
Register, the survey is updated to identify historical resources
which have become eligible or ineligible due to changed


                                   3
the preponderance of the evidence demonstrates that the resource
is not historically or culturally significant.” (§ 21084.1.)
       Finally, the discretionary category in section 21084.1
permits a “lead agency” to declare a resource is a historical
resource even if it is not listed in or eligible for listing in either the
California Register of Historical Resources or a local register of
historical resources and is not deemed significant as defined
by section 5024.1. (§ 21084.1.)
3.     The Survey
       SurveyLA is a citywide historic resources survey of 880,000
properties, undertaken between 2010 and 2017, to identify and
record “information on properties and neighborhoods that reflect
Los Angeles’ architectural, social, and cultural history.” The
resources identified are not “designated resources”; designation
and nomination to California or national registers are separate
processes.
       The Venice SurveyLA reports were completed in March
2015. The Venice survey identified three residential historic
districts as potentially eligible for designation, one of which is the
Milwood Venice Walk Streets Historic District, where plaintiffs’
property is located.
4.     The Zoning Information Memoranda
       After the Venice survey was completed, the city’s planning
department prepared three “zoning information memoranda,” one
for each of the three Venice districts. (The parties refer to these as
ZI memoranda.) A ZI memorandum is used by the city to add


circumstances or further documentation and those which have
been demolished or altered in a manner that substantially
diminishes the significance of the resource.”



                                    4
information about a property or properties into the Zone
Information and Map Access System, a web site that provides
zoning information for properties in Los Angeles.
      The ZI memoranda posted for all three Venice districts
stated that “[t]he Historic District and Contributing properties are
presumed to be historical resources under [CEQA]” (italics added),
and “[a]ny proposed new development project that requires
discretionary project approvals, such as a Coastal Development
Permit, will trigger review under CEQA and a thorough
investigation and analysis of project impacts to historical
resources.”
5.    Further Background Facts and Plaintiffs’ Petition
      When plaintiffs applied for a coastal development permit to
demolish the home and build another one, the city required
Mr. Cassilly to prepare and submit a historical resource
assessment, “to analyze the impact of the Project on the suggested
potential Milwood Venice Walk Streets District . . . identified in
SurveyLA as potentially qualifying for designation as an historic
resource.”
      Mr. Cassilly submitted a historical resource assessment
prepared by four highly qualified individuals who concluded the
property “was not a historical resource and was not a contributor
to any potential historical district.” The city’s Office of Historic
Resources ultimately rejected the historical resource assessment
by plaintiffs’ experts, and concluded the proposed demolition
“would have a significant impact on the integrity of the Milwood
District.” In May and June 2017, the city demanded plaintiffs
prepare an EIR.
      In October 2018, plaintiffs submitted a letter to the city
outlining their position that the demand for an EIR was contrary



                                 5
to law. Plaintiffs filed no further materials and no application or
fees for an EIR, and on November 29, 2018, the city terminated
plaintiffs’ application.
       Plaintiffs filed this lawsuit on February 26, 2019. Plaintiffs
sought a writ of mandamus ordering the city to reinstate and
process Mr. Cassilly’s application with a categorical exemption.
Plaintiffs also sought declaratory relief and an injunction
“preventing the City from requiring an applicant for a
discretionary permit for a single family home or infill project
otherwise qualifying for a categorical exemption from CEQA to
prepare an EIR in sole reliance on SurveyLA and Z.I. No. 2454 [for
the Milwood district] or similar Zoning Information memoranda, as
these actions are in violation of CEQA, City Ordinances and CEQA
Guidelines.”
6.     The Trial Court’s Ruling on the Merits
       The trial court granted plaintiffs’ petition, in part.
       The court found that “SurveyLA, as implemented in the ZIs,
does not create a presumption of an historic resource.” But the city
has discretion under CEQA to deem a property a historical
resource even if it is not eligible for listing in the California or local
register and not deemed significant under the criteria in section
5024.1. (§ 21084.1.) The lead agency has such discretion if “ ‘the
lead agency’s determination is supported by substantial evidence
in light of the whole record.’ ” (Valley Advocates, supra,
160 Cal.App.4th at pp. 1059, 1060.) The court found substantial
evidence (SurveyLA, plus the city’s own experts in the Office of
Historical Resources) supported the city’s discretionary
determination to deem the property a historic resource and to
require an EIR for the property.




                                    6
       Thus the court concluded: “A writ of mandate will issue
requiring the City to rescind the ZIs and cease enforcement of the
presumption contained therein. The City will be enjoined from
using SurveyLA, as implemented through [the three Venice ZIs], to
presume historic status for identified properties without additional
evidence. The City may require an HRA [historical resource
assessment] for projects solely on the basis of their listing in
SurveyLA, and it also may require an EIR if no HRA is prepared or
if [the Office of Historical Resources]’s experts disagree with the
HRA. In all other respects, the Petition is denied.”
       The court entered judgment granting the writ on
September 16, 2020, ordering the city to cease enforcement of the
presumption in the ZI memoranda and to rescind the memoranda
or amend them “to eliminate any and all references to SurveyLA
creating a presumptive historic status” under CEQA. “Without
limitation to the City’s use of SurveyLA as evidence, including
substantial evidence where supported, [the city] is further enjoined
from using SurveyLA to presume a property identified in
SurveyLA is a historical resource for purposes of [section 21084.1]
unless and until SurveyLA meets the criteria in [section 5024.1,
subdivision (g)].” (See fn. 2, ante.)
       On October 5, 2020, the city amended the three ZI
memoranda to comply with the court’s writ, and on October 26,
2020, the city filed its return and request to discharge the writ.
7.     The Attorney Fee Motion and Ruling
       Plaintiffs moved for an award of attorney fees under
section 1021.5, the codification of the private attorney general
doctrine. As mentioned at the outset, the trial court denied the




                                 7
motion, finding plaintiffs’ success in the litigation did not confer a
significant benefit on the public or a large class of persons.
        Plaintiffs filed a timely notice of appeal from the court’s
order denying attorney fees.
                              DISCUSSION
        We find no error in the trial court’s ruling.
1.      The Law
        As relevant here, a court may award attorney fees to a
successful party “in any action which has resulted in the
enforcement of an important right affecting the public interest if:
(a) a significant benefit, whether pecuniary or nonpecuniary, has
been conferred on the general public or a large class of persons,
[and] (b) the necessity and financial burden of private enforcement
. . . are such as to make the award appropriate . . . .” (§ 1021.5.)
        The Supreme Court has explained the “significant benefit”
criterion this way: “Of course, the public always has a significant
interest in seeing that legal strictures are properly enforced and
thus, in a real sense, the public always derives a ‘benefit’ when
illegal private or public conduct is rectified. Both the statutory
language (‘significant benefit’) and prior case law, however,
indicate that the Legislature did not intend to authorize an award
of attorney fees in every case involving a statutory violation. We
believe rather that the Legislature contemplated that in
adjudicating a motion for attorney fees under section 1021.5, a
trial court would determine the significance of the benefit, as well
as the size of the class receiving benefit, from a realistic
assessment, in light of all the pertinent circumstances, of the gains
which have resulted in a particular case.” (Woodland Hills
Residents Assn., Inc. v. City Council (1979) 23 Cal.3d 917, 939–940
(Woodland Hills).)



                                  8
       We review plaintiffs’ eligibility for attorney fees under
section 1021.5 “with a mixed standard of review: To the extent we
construe and define the statutory requirements for an award of
attorney’s fees, our review is de novo; to the extent we assess
whether those requirements were properly applied, our review is
for an abuse of discretion.” (La Mirada Avenue Neighborhood
Assn. of Hollywood v. City of Los Angeles (2018) 22 Cal.App.5th
1149, 1156 (La Mirada).)
2.     This Case
       The trial court found the writ preventing the city from
presuming the historical status of properties for purposes of
CEQA, solely due to their identification in SurveyLA, “at least
conceptually is an important right requiring the City to require
environmental review within the confines of CEQA. Because the
right involves CEQA compliance, it also affects the public interest.”
The court also found plaintiffs “have shown the necessity and the
financial burden of private enforcement.” But plaintiffs’ success
“did not confer a significant benefit on the public or a large class of
persons.”
       The trial court explained: “The court accepts that the writ
preventing the City from presuming the historical status of
properties for purposes of CEQA solely due to their identification
in SurveyLA at least conceptually is an important right, but the
right involved is not fundamental and not of major import.” The
court viewed the issue as “whether any benefit to this large group
of homeowners”— that is, the hundreds of property owners in the
three Venice neighborhoods—“is significant.” The court concluded:
       “[T]he litigation only removed the presumption created by
SurveyLA designation and did not remove the City’s ability to
exercise discretion to require an EIR. [Plaintiffs] never



                                  9
demonstrated that the City had a practice of requiring an EIR
solely on the basis of the ZIs’ presumption and never showed that
the City did so in this case. Moreover, the City may still require
an HRA [historical resource assessment] based on a SurveyLA
designation and still may consider a SurveyLA designation as
evidence in exercising its discretion to require an EIR.”
Consequently, the litigation “did not confer a significant benefit”
on the public or a large class of persons.
       Plaintiffs contend the trial court’s finding “improperly
downplays the significance of the requirement that the City apply
the proper evidentiary standard . . . .” Plaintiffs explain that the
erroneous ZI’s “certainly had a chilling effect” on Venice property
owners, citing the cost and time involved in an EIR, and “directly
contribute[d] to high housing costs in the City.” Further, plaintiffs
say, as a result of this case, when the city approves a project, a
challenger will “have a much more difficult evidentiary burden to
meet to succeed in overturning the project approval in court.”
These assertions are unsupported by evidence or legal authority,
and are in striking contrast to the trial court’s realistic assessment
of the gains plaintiffs obtained from the litigation, quoted above.
       Plaintiffs insist the trial court’s finding is “inconsistent with
controlling case law” and therefore an abuse of discretion. They
cite La Mirada, supra, 22 Cal.App.5th at page 1159, and Friends of
Spring Street v. Nevada City (2019) 33 Cal.App.5th 1092, 1110
(Spring Street).
       In La Mirada, the plaintiffs succeeded in invalidating six of
eight variances from a neighborhood area plan that the city council
had granted to Target Corporation for a proposed project. (La
Mirada, supra, 22 Cal.App.5th at pp. 1153–1154.) The court found
no abuse of discretion in the trial court’s finding the lawsuit



                                  10
conferred a significant benefit, that is, “requiring the City to
adhere to the municipal code’s ‘legal requirements’ for granting
variances” from the neighborhood area plan. (Id. at pp. 1158–
1159.) The court cited the importance of preserving the integrity
of a locality’s general plan for zoning, and preventing unjustified
variance awards “that threaten to ‘subver[t] . . . the critical
reciprocity upon which zoning regulation rests [citation].’ ” (Id. at
p. 1159.)
       In Spring Street, the plaintiff succeeded in requiring the
defendant city to abide by the intent and requirements of a voter-
approved initiative measure, and the court found this “resulted in
a substantial benefit to the City’s residents,” citing La Mirada.
(Spring Street, supra, 33 Cal.App.5th at pp. 1110, 1108–1110.)
       We do not disagree with La Mirada and Spring Street but we
do not see any controlling similarity in circumstances between
those cases and this case. Here, plaintiffs’ success in correcting
erroneous ZI memoranda is not analogous to enforcing a voter
initiative (Spring Street) or forcing compliance with a municipal
code (La Mirada). Woodland Hills established that the public
always derives a benefit when illegal conduct is rectified, but
likewise that not all such benefits are significant. (Woodland
Hills, supra, 23 Cal.3d at pp. 939–940.)
       The trial court took the view that the right enforced here was
“at least conceptually” an important right, but was “not
fundamental and not of major import,” and as a result plaintiffs
“must make a greater showing of significant benefit for a large
class of persons.” (See La Mirada, supra, 22 Cal.App.5th at
p. 1158 [in cases involving statutory violations, “the significant
benefit and important right requirements of section 1021.5 to some
extent dovetail”].) We find the court’s analysis to be a classic



                                 11
example of “a realistic assessment, in light of all the pertinent
circumstances, of the gains which have resulted in a particular
case.” (Woodland Hills, supra, 23 Cal.3d at p. 940.)
                           DISPOSITION
      The order is affirmed. Defendant shall recover its costs on
appeal.



                        GRIMES, Acting P. J.

      WE CONCUR:

                        WILEY, J.




                        HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                 12